Order entered April 9, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00161-CV

                     IN THE INTEREST OF P.Z.F., A CHILD

                  On Appeal from the 305th Judicial District Court
                               Dallas County, Texas
                      Trial Court Cause No. JC-18-00558-X

                                     ORDER

      In accordance with our April 8, 2021 order, appellant has filed written

verification he has requested the reporter’s record. Accordingly, we ORDER

Pamela Sumler, Official Court Reporter for the 305th Judicial District Court, to file

the record no later than April 19, 2021. See TEX. R. APP. P. 35.1(b). Because this

is an accelerated appeal in a parental termination case, the trial court must arrange

for a substitute reporter if necessary to ensure the timely filing of the record. See

id. 28.4(b)(1).
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Ms. Sumler; and, the parties.

                                        /s/   ERIN A. NOWELL
                                              JUSTICE